UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7102


KEVIN HERRIOTT,

                   Plaintiff - Appellant,

             v.

BRIAN P. STIRLING, Director, in individual and official capacity; CHARLES
WILLIAMS, Warden, in individual and official capacity; JOEL ANDERSON,
Warden, in individual and official capacity; AARON JOYNER, Warden, in
individual and official capacity; MICHAEL STEPHEN, Warden, in individual and
official capacity; SCOTT LEWIS, Warden, in individual and official capacity;
WILLIE DAVIS, Warden, in individual and official capacity; RICHARD
COTHRAN, Warden, in individual and official capacity; LEVERN COHEN,
Warden, in individual and official capacity; DONNIE E. STONEBREAKER,
Warden, in individual and official capacity; TERRIE WALLACE, Warden, in
individual and official capacity; GARY LANE, Warden, in individual and official
capacity; JOHN PATE, Warden, in individual and official capacity; PATRICIA
YELDELL, Warden, in individual and official capacity; CORPORAL GAINES,
Officer, in individual and official capacity,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:19-cv-00804-DCN)


Submitted: July 17, 2020                                      Decided: July 29, 2020


Before GREGORY, Chief Judge, THACKER and RUSHING, Circuit Judges.
Affirmed as modified by unpublished per curiam opinion.


Kevin Herriott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Herriott appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Herriott’s 42 U.S.C. § 1983 (2018) complaint under

28 U.S.C. § 1915A(b) (2018). Although our review of the record reveals no reversible

error, we conclude that the claims against Defendant Donnie Stonebreaker should have

been dismissed without prejudice. * Accordingly, we affirm as modified to reflect a

dismissal without prejudice as to Stonebreaker. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




       *
         The magistrate judge indicated that, of the 15 named defendants, Herriott raised
specific allegations against only 2—Stonebreaker and a correctional officer. As a result,
the magistrate judge recommended dismissing the complaint with prejudice only as to these
two defendants. It appears, however, that the magistrate judge confused Stonebreaker with
a nonparty referenced in the complaint. Given that the allegations against Stonebreaker
were, in fact, indistinguishable from the allegations against the other defendants whom the
court dismissed without prejudice, we conclude that this was also the appropriate
disposition for the claims against Stonebreaker.

                                            3